Per Curiam.

Dismissal of the petition was required upon the uncontradicted proof of acceptance of rent between the time of the notice served pursuant to subdivision 2 of section 52 and subdivision 2 of section 53 of the State Bent and Eviction Regulations and the commencement of the summary proceeding. (Guy v. Furman, 4 Misc 2d 564.)
The final order should be reversed, with $30 costs, and petition dismissed, with costs, without prejudice to renewal upon proper notice.
Concur — Hecht, J. P., Steuer and Tilzer, JJ.
Final order reversed, etc.